DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2020 has been entered.

Status of the Claims
Amendment filed 25 September 2020 is acknowledged.  Claims 21 and 22 have been amended.  Claims 1-27 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US Patent Application Publication 2017/0154566, hereinafter Ryoo ‘566) in view of Natori (US Patent Application Publication 2009/0051636, hereinafter Natori ‘636) and Wang et al. (US Patent Application Publication 2014/0197428, hereinafter Wang ‘428), all three of record.
With respect to claim 21, Ryoo ‘566 teaches (FIGs. 1, 2, 4, 5, and 10) a display device substantially as claimed, having a display area (AA) surrounded by a non-display area (NA) and a first region (HL) surrounded by the display area (AA) ([0037-0038]), the display device comprising:
a substrate (1) ([0037]);
a plurality of light emitting elements (Clc, but in the embodiment wherein the display device is an OLED display) arranged at the display area (AA) and located on the substrate (1) ([0034, 0057]);
a plurality of pixel circuits (PIX) located at the display area (AA), each of the plurality of pixel circuits (PIX) being electrically connected to a corresponding light emitting element of the plurality of light emitting elements (Clc, but in the embodiment wherein the display device is an OLED display) ([0065]),
a plurality of scan lines (G1-G6) extending in a first direction, the plurality of scan lines (G1-G6) comprising a first scan line (G1) and a second scan line (G6) that are apart from each other ([0044]);
a plurality of data lines (D1-D6) extending in the second direction, the plurality of data lines (D1-D6) comprising a first data line (upper portion of D3 running 
a scan driver circuitry (“gate driving circuit”) located at the non-display area (NA) ([0037]); and
a data driver circuitry (“data driving circuit”) located at the non-display area (NA) ([0037]).
Thus, Ryoo ‘566 is shown to teach all the features of the claim with the exception of:
wherein the first scan line and the second scan line are apart from each other with respect to a virtual line along a second direction across the first region; and
wherein the scan driver circuitry comprises a first scan driver configured to drive the first scan line and a second scan driver configured to drive the second scan line, the first and second scan drivers being at opposite sides of the virtual line.
However, Natori ‘636 teaches (FIG. 5) a first scan line (left-side GL; see annotated FIG. 5 below) and a second scan line (right-side GL; see annotated FIG. 5 below) apart from each other with respect to a virtual line (see annotated FIG. 5 below) along a second direction across a first region (WD) ([0096, 0098]).  This configuration of routing the scan lines (GL) around the window (WD) allows for an image to the displayed in any region within the display region without affecting the configuration of pixels ([0061]).

    PNG
    media_image1.png
    438
    581
    media_image1.png
    Greyscale
 
Further, Wang ‘428 teaches (FIG. 9) scan driver circuitry comprises a first scan driver (228l) configured to drive a first scan line (218l) and a second scan driver (228r) configured to drive a second scan line (218r), the first and second scan drivers being at opposite sides of the virtual line (running perpendicularly to the first 218l and second 218r scan lines through the through hole 212) to provide plural connective pathways to the pixels ([0056]), and ensuring a strong scan signal less affected by a voltage drop caused by increased resistance through long wiring is maintained at edges of the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first scan line and the second scan line of Ryoo ‘566 apart from each other with respect to a virtual line along a second direction across the first region as taught by Natori ‘636 to allow for an image to the displayed in any region within the display region without affecting the 

With respect to claim 22, Ryoo ‘566, Natori ‘636, and Wang ‘428 teach the device as described in claim 21 above, but primary reference Ryoo ‘566 does not explicitly teach additional limitation the first and second scan drivers being located at opposite sides of the display area, and wherein the first scan driver is configured to provide a first signal to a first pixel circuit through the first scan line, and the second scan driver is configured to provide a second signal to a second pixel circuit through the second scan line, and the first and second pixel circuits are arranged in a same row along the first direction.
	However, Wang ‘428 teaches (FIG. 9) first (228l) and second (228r) scan drivers located at opposites sides of a display area in a non-display area and each providing signals to first and second pixels through first (218l formed running through center of display) and second (218r formed running through center of display) scan lines arranged in a same row (where 218l and 218r are separated by through hole 212) to provide plural connective pathways to the pixels ([0056]), and ensuring a strong scan 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second scan drivers of Ryoo ‘566, Natori ‘636, and Wang ‘428 being located at opposite sides of the display area, and wherein the first scan driver is configured to provide a first signal to a first pixel circuit through the first scan line, and the second scan driver is configured to provide a second signal to a second pixel circuit through the second scan line, and the first and second pixel circuits are arranged in a same row along the first direction as taught by Wang ‘566 to provide plural connective pathways to the pixels, and ensuring a strong scan signal less affected by a voltage drop caused by increased resistance through long wiring is maintained at edges of the display.

With respect to claim 24, Ryoo ‘566 teaches further comprising: an insulation layer (“insulating layer”) between the plurality of scan lines (G1-G6) and the plurality of data lines (D1-D6) ([0015, 0044]).
With respect to claim 25, Ryoo ‘566 teaches wherein each of the plurality of light emitting elements (Clc) comprises an organic light emitting diode (in the embodiment wherein the display device is an OLED display) ([0034]).

With respect to claim 26, Ryoo ‘566, Natori ‘636, and Wang ‘428 teach the device as described in claim 21 above, but primary reference Ryoo ‘566 does not explicitly teach the additional limitation wherein the plurality of scan lines comprises a 
However, Natori ‘636 teaches (FIG. 5) a plurality of scan lines comprising a first scan line group (left-side GLs; see annotated FIG. 5 below) and a second scan line group (right-side GLs; see annotated FIG. 5 below) that are respectively located at opposite sides of a virtual line (see annotated FIG. 5 below) across a first region (WD), a first scan line (left-side GL; see annotated FIG. 5 below) being included in the first scan line group (left-side GLs; see annotated FIG. 5 below) and a second scan line (right-side GL; see annotated FIG. 5 below) being included in the second scan line group (right-side GLs; see annotated FIG. 5 below), and wherein the scan lines of the first scan line group (left-side GLs; see annotated FIG. 5 below) are apart from each scan line of the second scan line group (right-side GLs; see annotated FIG. 5 below) with respect to the virtual line (see annotated FIG. 5 below) across the first region (WD) ([0096, 0098]).  This configuration of routing the scan lines (GL) around the window (WD) allows for an image to the displayed in any region within the display region without affecting the configuration of pixels ([0061]).

    PNG
    media_image2.png
    438
    581
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of scan lines of Ryoo ‘566, Natori ‘636, and Wang ‘428 comprising a first scan line group and a second scan line group that are respectively located at opposite sides of the virtual line across the first region, the first scan line being included in the first scan line group and the second scan line being included in the second scan line group, and wherein the scan lines of the first scan line group are apart from each scan line of the second scan line group with respect to the virtual line across the first region as taught by Natori ‘636 to allow for an image to the displayed in any region within the display region without affecting the configuration of pixels.

With respect to claim 27, Ryoo ‘566 teaches wherein the plurality of data lines (D1-D6) further comprises a third data line (curved portion of D3 in the middle of the .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoo ‘566, Natori ‘636, and Wang ‘428 as applied to claim 22 above, and further in view of Ahn et al. (US Patent Application Publication 2013/0193439, hereinafter Ahn ‘439) of record.
With respect to claim 23, Ryoo ‘566, Natori ‘636, and Wang ‘428 teach the device as described in claim 22 above, with primary reference Ryoo ‘566 teaching the additional limitation wherein each of the first and second pixel circuits comprises a switching transistor (TFT) and a storage capacitor (Cst) ([0044, 0059]).
Thus, Ryoo ‘566 is shown to teach all the features of the claim with the exception of wherein each of the first and second pixel circuits comprises a driving transistor, wherein the storage capacitor overlaps the driving transistor.
However, Ahn ‘566 teaches (FIGs. 2 and 3) a pixel circuit comprising a driving transistor (T2) and a storage capacitor (Cst) overlapping the driving transistor (T2) ([0031]) to drive an LED in accordance with a data signal ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the first and second pixel circuits of Ryoo ‘566, Natori ‘636, and Wang ‘428 comprising a driving transistor, wherein the storage capacitor overlaps the driving transistor as taught by Ahn ‘439 to drive an LED in accordance with a data signal.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-20 are allowed for the reasons set forth with respect to claims 2 and 12 in the non-final rejection filed 15 January 2020.  Please see the non-final rejection filed 15 January 2020 for the detailed reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893